Citation Nr: 1038316
Decision Date: 10/12/10	Archive Date: 12/23/10

Citation Nr: 1038316	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  08-08 024	)	DATE OCT 12 2010
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus and degenerative joint of the lumbar 
spine, prior to September 2, 2008.

2.  Entitlement to an initial rating in excess of 40 percent for 
herniated nucleus pulposus and degenerative joint of the lumbar 
spine, since September 2, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from October 1981 to February 
1994.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in Winston-
Salem, North Carolina, which granted service connection for 
herniated nucleus pulposus and degenerative joint disease of the 
lumbar spine, and assigned a 20 percent initial rating, effective 
December 22, 2005.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board has 
characterized the issues in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  Moreover, while the RO 
has granted a higher rating of 40 percent during the course of 
the appeal, inasmuch as higher ratings are still available before 
and after the effective date of the higher rating, and the 
Veteran is presumed to seek the maximum available benefit for a 
disability, the Board has characterized the appeal as involving 
two issues, as reflected on the title page.  See A.B. v. Brown, 6 
Vet. App. 35, 38 (1993).

The Veteran presented testimony before the Board at a 
videoconference hearing at Winston-Salem, North Carolina, in 
April 2009.  The transcript of that hearing has been associated 
with the claims file. 


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2009).    

The Veteran presented testimony before the Board in April 2009.  
At the conclusion of the hearing, the record was held open for a 
period of 30 days in which the Veteran was to submit a statement 
from his physician concerning the current severity of his 
service-connected herniated nucleus pulposus and degenerative 
joint of the lumbar spine.  

On July 24, 2009, the Board dispatched a decision denying the 
claims for benefits.  The Veteran maintains that he submitted an 
undated letter from SJ, M.D., to the Board on May 4, 2009, prior 
to the July 24, 2009, Board decision, which might affect the 
disposition of his claims.  In support of his argument, he 
submitted a track and confirm from the United States Postal 
Service for receipt of delivery to the Board.  

Copies of the undated letter from SJ, M.D., were in fact received 
at the Board in August 2009, December 2009, and January 2010.  As 
the undated letter from SJ, M.D., is relevant to the claim on 
appeal, and it is unclear if this letter was amongst evidence 
received by the Board in May 2009, the Board shall afford the 
Veteran all reasonable doubt.  38 C.F.R. § 3.102.  

The undated letter from SJ, M.D., is considered to have been 
constructively in the Board's possession at the time of the July 
24, 2009, Board decision.  Failure to consider this evidence 
would constitute a denial of due process.  38 C.F.R. § 20.904.  

Accordingly, the July 24, 2009, Board decision addressing the 
issues of entitlement to an initial rating in excess of 20 
percent for herniated nucleus pulposus and degenerative joint of 
the lumbar spine, prior to September 2, 2008, and in excess of 40 
percent since September 2, 2008, is vacated.


	                        
____________________________________________
	K. L. WALLIN
	Acting Veterans Law Judge, Board of Veterans' Appeals


Citation Nr: 0927708	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  08-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for herniated nucleus pulposus and degenerative joint disease 
of the lumbar spine, prior to September 2, 2008.  

2.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus and degenerative joint disease of 
the lumbar spine, since September 2, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
February 1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Winston-Salem, North Carolina, which granted service 
connection for herniated nucleus pulposus and degenerative 
joint disease of the lumbar spine, and assigned a 20 percent 
initial rating, effective December 22, 2005.  

The Veteran presented testimony at a videoconference hearing 
at Winston-Salem, North Carolina in April 2009.  The 
transcript of that hearing has been associated with the 
claims file.  The Veteran submitted additional evidence at 
the hearing, accompanied by a waiver of his right to have 
that evidence considered by the RO.  38 C.F.R. § 20.1304(c).  
The transcript reflects that the Veteran was afforded an 
additional 30 days to submit additional evidence pertinent to 
his claim.  That time has since expired, and no additional 
evidence has been received or identified.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the first issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 40 
percent during the course of the appeal, inasmuch as higher 
ratings are still available before and after the effective 
date of the higher rating, and the Veteran is presumed to 
seek the maximum available benefit for a disability, the 
Board has characterized the appeal as involving two issues, 
as reflected on the title page.  See A.B. v. Brown, 6 Vet. 
App. 35, 38 (1993).  

As a final preliminary matter, the Veteran has raised a claim 
for a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
Transcript at 14.  As this issue has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to September 2, 2008, the Veteran's herniated 
nucleus pulposus and degenerative joint disease of the lumbar 
spine was manifested by range of forward flexion in excess of 
30 degrees, with no ankylosis, no additional limitation of 
motion due to pain, weakness, fatigability, or 
incoordination, no separately ratable lower extremity 
neurological impairment, and no episodes of bedrest 
prescribed by a physician.

3.  Since September 2, 2008, the Veteran's herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine 
has been manifested by forward flexion to 30 degrees, with no 
ankylosis, no additional limitation of motion due to pain, 
weakness, fatigability, or incoordination, no separately 
ratable lower extremity neurological impairment, and no 
episodes of bedrest prescribed by a physician. 


CONCLUSIONS OF LAW

1.  Prior to September 2, 2008, the criteria for an initial 
rating in excess of 20 percent for the service-connected 
herniated nucleus pulposus and degenerative joint disease of 
the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

2.  Since September 2, 2008, the criteria for a rating in 
excess of 40 percent for the service-connected herniated 
nucleus pulposus and degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) [or Id].  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the then claim for 
service connection for back disability, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The June 2006 RO rating decision reflects the initial 
adjudication of the claim after issuance of the February 2006 
letter.  Letters sent in March 2006 and April 2008 provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The April 2008 letter also provided 
the Veteran with the pertinent rating criteria.  After 
issuance of the April 2008 letter, and opportunity for the 
Veteran to respond, the November 2008 supplemental statement 
of the case reflects readjudication of the claims.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, records from the Social Security 
Administration (SSA), and the reports of June 2006, October 
2007, and October 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's Board hearing, along with various statements 
submitted by the Veteran and his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate each claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is entitlement 
to a higher initial rating since the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection to consider the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes (DCs) predicated on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).

Historically, in a June 2006 rating decision, the RO granted 
service connection for herniated nucleus pulposus and 
degenerative joint disease of the lumbar spine, and assigned 
a 20 percent rating effective December 22, 2005.  In a 
November 2008 decision, the RO granted an increased 40 
percent rating, effective September 2, 2008.

The criteria for rating all spine disabilities are set forth 
in a General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 20 percent rating 
is available where forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 40 percent rating is available where forward flexion of the 
thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assignable for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A 100 percent rating is assignable for unfavorable ankylosis 
of the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, General 
Rating Formula for Diagnostic Codes 5235-5243.

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Plate V.  



A.  Prior to September 2, 2008

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 20 
percent for the Veteran's service-connected thoracolumbar 
disability is not warranted prior to September 2, 2008.  

In support of this finding, the Board notes that the report 
of a VA examination in October 2007 reveals lumbar flexion 
measured from 10 to 40 degrees, with extension measured to 10 
degrees, and lateral flexion and rotation found to be normal.  
The examiner noted that the lumbar spine is not in any fixed 
position or ankylosis.  The report of VA examination in June 
2006 reveals forward flexion measured to 45 degrees out of 90 
degrees.  Backward extension was measured to 0 degrees out of 
30 degrees.  Lateral flexion was measured to 5 degrees out of 
30 degrees, bilaterally, and rotation was measured to 5 
degrees out of 45 degrees.  Clearly, these findings fall 
within the criteria for a 20 percent rating, and do not more 
nearly approximate the criteria for a 40 percent rating.  

The Board has also considered entitlement to a rating in 
excess of 20 percent based on functional impairment.  The 
Veteran complained of stiffness and weakness to the October 
2007 VA examiner.  However, both the October 2007 and June 
2006 examiners reported that the Veteran's primary limiting 
factor was pain, and that the Veteran experienced the onset 
of pain at the extents of measured motion.  Specifically, the 
October 2007 examiner reported that the limitations are 
secondary to pain at the stated degrees.  Similarly, the June 
2006 examiner reported that the Veteran stopped motion when 
pain began, and that there was no fatigue, weakness, or lack 
of endurance, and that any limitation was due to pain.  
Therefore, the ranges reported by both examiners include only 
motion that did not produce pain.  

The June 2006 examiner found that it would be mere 
speculation on the part of the examiner to estimate any range 
of motion loss due to flare-ups; however, he also noted that 
repetitive motion did not increase the lost range of motion.  
The October 2007 examiner reported that, after repetitive 
use, the Veteran is additionally limited by pain, fatigue, 
weakness, and lack of endurance, without evidence of 
incoordination; however the additional limitation in degrees 
was found to be zero.  Thus, there is no additional 
functional impairment due to pain, weakness, fatigue, or 
incoordination that is present to any significant or 
measurable degree.  Thus, consideration of 38 C.F.R. §§ 4.40, 
4.45 and DeLuca, 8 Vet. App. at 204-7, provides no basis for 
a higher rating.

The Board also notes that the Veteran has reported a certain 
amount of pain that is constant.  This pain is characterized 
by the Veteran as aching, oppressing, and sharp, with 
severity rated at 8 out of 10 at the highest level.  However, 
the rating criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus, evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the sections of the rating schedule for evaluating 
neurological disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 
2003).  

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected thoracolumbar spine 
disability.  Here, while there is a diagnosis of herniated 
nucleus pulposus, and the Veteran has complained of numbness 
and pain radiating into the lower extremities, the objective 
evidence does not support a separate rating for neurological 
impairment during this period.  A February 2007 private 
examination report by M.C., M.D. does reveal decreased 
pinprick sensation in the feet and toes.  However, deep 
tendon reflexes were measured as +1 on bilateral quadriceps, 
and motor strength was rated at 5 out of 5, limited by pain 
in the lower extremities.  The report of an October 2007 VA 
examination reveals that there is no intervertebral disc 
syndrome or nerve root involvement noted on examination, or 
as a result of the Veteran's condition.  Neurological 
examination of the lower extremities showed normal motor and 
sensory function, and deep tendon reflexes at the knees and 
ankles were 2+ and equal bilaterally.  Similarly, in June 
2006, straight leg raising was negative, and deep tendon 
reflexes were equal, bilaterally.  Sensation was normal.  In 
sum, while the record contains scattered findings consistent 
with decreased sensation and the perception of pain in the 
lower extremities, these findings are not directly related by 
medical opinion to lumbar radiculopathy.  Indeed, the October 
2007 examiner's opinion is that there is no such 
radiculopathy in this case.  In light of this evidence, there 
is no basis to assign a separate compensable rating for lower 
extremity neurological impairment.  

Further, the evidence does not indicate that the Veteran's 
service-connected thoracolumbar spine disability would 
warrant a higher rating if rated on the basis of 
incapacitating episodes.  Although the Veteran reported to 
the October 2007 examiner that he has been recommended 
incapacitation several times a month since the original 
diagnosis, for an average of several days, that he requires 
complete bed rest at the highest levels of pain, and that 
this was recommended by his pain management physician, there 
is no documentation of this in the record.  Rather, the 
Veteran described to the June 2006 examiner multiple 
incapacitating episodes "where he puts himself to bed."  
Similarly, a letter from a private physician, and friend of 
the Veteran, T.J.R., states that "some days he cannot get 
out of bed."  However, for purposes of evaluations under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In this case, there 
is no medical evidence that confirms any periods of 
prescribed bedrest and treatment by a physician, with a total 
duration of at least 4 weeks, but less than 6 weeks, during 
the past 12 months, as required for a 40 percent rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  

In sum, prior September 2, 2008, the criteria for a rating 
higher than 20 percent are not met.  The Veteran's 
thoracolumbar spine disability is not productive of such 
limitation of motion, favorable ankylosis, or additional 
functional impairment, as to approximate the criteria for a 
40 percent rating.  Moreover, the Veteran's thoracolumbar 
spine disability is not productive of separately compensable 
neurological impairment or incapacitating episodes.  Under 
these circumstances, the Board finds that the record presents 
no basis for assignment of a higher schedular rating under 
the applicable rating criteria during the period in question.



B.  Since September 2, 2008

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that a rating in excess of 40 
percent for the Veteran's service-connected thoracolumbar 
disability is not warranted since September 2, 2008.  

In support of this finding, the Board notes that the report 
of the most recent VA examination in October 2008 reveals the 
examiner's finding that the lumbar spine is not in any fixed 
position or ankylosis.  Lumbar range of motion revealed 
flexion decreased to 30 degrees, and extension to 0 degrees.  
Lateral flexion and rotation were decreased to 20 degrees.  
Clearly, the medical evidence, as noted above, does not 
reveal symptoms that warrant a rating in excess of 40 percent 
since September 2, 2008, as there is no medical evidence 
consistent with unfavorable ankylosis of the thoracolumbar 
spine or the entire spine.  

The Board has also considered entitlement to a rating in 
excess of 40 percent based on functional impairment.  
According to the October 2008 examiner, the Veteran reported 
pain characterized as crushing, oppressing, and sharp.  Pain 
severity was 8 out of 10 at the highest level.  The pain was 
exacerbated by physical activity or prolonged sitting, and 
relieved by rest.  Functional impairment was noted to include 
difficulty with prolonged standing, walking, sitting, or 
performing most activities of daily living.  However, the 
October 2008 examiner found that the noted limitations of 
motion were secondary to severe pain that occurred at the 
stated degrees.  Therefore, the ranges reported by the 
examiner include only motion that did not produce pain.  

The Board acknowledges that, after repetitive use, the 
Veteran was found to be additionally limited by pain, 
fatigue, weakness, and lack of endurance, without evidence of 
incoordination; however, the additional limitation in degrees 
was found to be zero.  Moreover, there could be no additional 
functional impairment during this period, since favorable 
ankylosis of the thoracolumbar spine warrants a 40 percent 
rating.  In essence, to support entitlement to a higher 
rating on the basis of additional functional impairment, the 
evidence would have to establish that the effect of the 
Veteran's discomfort on motion was the equivalent of 
unfavorable ankylosis of the thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis is defined under the current rating 
schedule as a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, Note (5) under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

In this case, the Veteran has measured range of motion in the 
neutral position.  The Veteran's posture was described by the 
October 2008 examiner as abnormal, as he stands in a stooped-
forward or a kyphotic position.  His gait was also described 
as abnormal, as he takes slow and shuffling steps, and he 
requires the use of a cane secondary to severe low back pain.  
However, abnormal gait, abnormal spinal contour, and abnormal 
kyphosis are consistent with the criteria for a 20 percent 
rating.  Here, there is no suggestion of difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Further 
inspection of spine in October 2008 revealed a normal 
position of the head.  The spine was found to be symmetrical 
in appearance and spinal motion.  Curvatures of the spine 
were also within normal limits.  Thus, consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provides no basis for a higher rating.

The Board also notes that the Veteran has reported a certain 
amount of pain that is constant, and characterized as 
crushing, oppressing, and sharp.  Pain severity was described 
as 8 out of 10 at the highest level.  However, the rating 
criteria contemplate symptoms such as pain, stiffness, 
aching, etc., if present, thus, evaluations based on pain 
alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
sections of the rating schedule for evaluating neurological 
disabilities.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

Under Note (1) of the General Rating Formula, VA must also 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating.  
Here, while there is a diagnosis of herniated nucleus 
pulposus, and the Veteran has complained of numbness and pain 
radiating into the lower extremities, the objective evidence 
does not support a separate rating for neurological 
impairment.  The October 2008 examiner noted evidence of 
radiation of pain from the back down to the hips and legs.  
However, while straight leg raise testing was positive for 
pain at 40 degrees, bilaterally, the examiner found that it 
was negative for radiculopathy.  Further, he concluded that 
there was no intervertebral disc syndrome with nerve root 
involvement noted on examination.  Upper and lower extremity 
motor and sensory function were found to be normal; and deep 
tendon reflexes at the knees, and ankles were 2+ and equal 
throughout.  Based on such normal findings, there is simply 
no basis to assign a separate rating for neurological 
impairment.  

Further, there is no medical evidence that the Veteran's 
service-connected thoracolumbar spine disability would 
warrant a higher rating if rated on the basis of 
incapacitating episodes.  Although the Veteran reported to 
the October 2008 examiner that he has been recommended 
incapacitation on numerous occasions during the past 12 
months on average and several days each time, and that this 
was recommended by his pain management and private physician, 
there is no documentation of this in the record.  This is 
significant because, for purposes of evaluations under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, an incapacitating episode is defined 
as a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  In this case, there 
is no evidence of bedrest prescribed by a physician, with 
treatment by a physician, for a total duration of at least 
six weeks during the previous 12-month period, which is 
required for a 60 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, DC 5243.  

In sum, since September 2, 2008, the criteria for a rating 
higher than 40 percent are not met.  The Veteran's 
thoracolumbar spine disability is not productive of such 
limitation of motion or additional functional impairment as 
to approximate unfavorable ankylosis of the thoracolumbar 
spine, or unfavorable ankylosis of the entire spine.  
Moreover, the Veteran's thoracolumbar spine disability is not 
productive of separately compensable neurological impairment 
or incapacitating episodes.  Under these circumstances, the 
Board finds that the record presents no basis for assignment 
of a higher schedular rating under the applicable rating 
criteria during the period in question.

C.  Both Periods

The Board acknowledges that the Veteran is receiving 
disability benefits from SSA.  However, because service 
connection is a prerequisite for disability ratings under 
Title 38, but not for disability benefits under the Social 
Security Act, the disability "claim" in the two 
administrative proceedings is entirely different.  Although 
SSA determinations regarding unemployability and disability 
may be relevant in VA disability determinations, they are not 
binding on VA.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
pertinent to the matters on appeal, the disability under 
consideration has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of a higher 
rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b).  In this regard, the Board notes that, although 
the disability clearly results in significant occupational 
impairment, it has not been shown to interfere with 
employment beyond the extent contemplated in any assigned 
rating.  A friend of the Veteran, T.J.R., who is also a 
physician, reported in an undated letter that the Veteran is 
no longer able to work.  A physical work performance 
evaluation summary dated in December 2006 indicates that the 
Veteran is able to do sedentary work, but cannot sustain that 
level of work for an 8 hour day.  However, the Veteran's 
occupational impairment is not shown to be associated with 
any factor other than the symptomatology discussed above in 
connection with the rating criteria.  

Moreover, the Veteran's herniated nucleus pulposus and 
degenerative joint disease of the lumbar spine has not been 
shown to result in frequent hospitalizations, or to otherwise 
render inadequate application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) (2008) have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for further 
staged ratings, pursuant to Fenderson, and the claims for 
higher ratings for herniated nucleus pulposus and 
degenerative joint disease of the lumbar spine must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against assignment of a higher rating, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).


ORDER

An initial rating in excess of 20 percent for herniated 
nucleus pulposus and degenerative joint disease of the lumbar 
spine, prior to September 2, 2008, is denied.  

A rating in excess of 40 percent for herniated nucleus 
pulposus and degenerative joint disease of the lumbar spine, 
since September 2, 2008, is denied.  

____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


